Citation Nr: 1411952	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  06-12 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for major depressive disorder.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1998 to February 1999.

This matter comes before the Board of Veterans' Appeals (the Board) from a January 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This case was previously before the Board in December 2008, when it was remanded for additional development.  The Board remanded the case again in October 2011 for further evidentiary development.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  In addition to his service-connected anxiety disorder not otherwise specified, with schizoaffective disorder-bipolar type, the Veteran has a diagnosis of major depressive disorder as of May 15, 2003.

2.  The symptomatology of the Veteran's major depressive disorder cannot clearly be distinguished from that of his anxiety disorder not otherwise specified, with schizoaffective disorder-bipolar type.


CONCLUSION OF LAW

Service connection is warranted for major depressive disorder as proximately due to or the result of the Veteran's service-connected anxiety disorder not otherwise specified, with schizoaffective disorder-bipolar type.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.14 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2013).  As discussed in more detail below, sufficient evidence is of record to grant the Veteran's claim for entitlement to service connection for major depressive disorder.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.

Analysis

Service connection may be granted on a direct basis or as a disability secondary to an already service-connected disability.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).  On a secondary basis, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

As to the first element, a current disability, the Veteran has a current diagnosis of major depressive disorder.  The Veteran was first diagnosed with major depressive disorder in a May 15, 2003 treatment record from VAMC San Juan, and has received psychiatric treatment for the condition since.  While the diagnosis occurred prior to the Veteran's service connection claim for a psychiatric condition, the diagnosis nonetheless suffices for the purposes of a current disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that the requirement of current disability is satisfied when the disability is shown at any point during the pendency of the claim, even if the disability subsequently resolves).

The Board acknowledges that the latest VA examinations dated November 2011 and September 2012 indicated only an Axis-I diagnosis of schizoaffective disorder-bipolar type.  However, as explained below, competent medical evidence has established a link between the Veteran's major depression and his service-connected anxiety disorder, not otherwise specified, with schizoaffective disorder-bipolar type.  Thus, the first element required for establishing secondary service connection is met.

With respect to the second element, a service-connected disability, the Veteran is currently service-connected for anxiety disorder not otherwise specified, with schizoaffective disorder-bipolar type.  Therefore, the second element required for establishing secondary service connection is satisfied.

Regarding the third element, nexus evidence, a November 18, 2011 VA examination report indicated that the Veteran's major depressive disorder was at least as likely as not proximately due to or the result of the Veteran's service-connected anxiety disorder.  The examiner explained that it was a well-known scientific fact that anxiety disorders predispose patients to depression.

Resolving reasonable doubt in the Veteran's favor, the Veteran has satisfied the requirements of establishing service-connection on a secondary basis.  Thus, the grant of entitlement to service connection for major depressive disorder is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

Additionally, the Board also notes that the Veteran's service-connected anxiety disorder not otherwise specified, with schizoaffective disorder-bipolar type, is currently rated as 70 percent disabling.  The symptomatology related to the Veteran's major depressive disorder is contemplated by the current disability rating for the anxiety disorder.  Moreover, the anti-pyramiding provisions of 38 C.F.R. § 4.14 (2013) direct that the evaluation of the same disability or manifestations under various diagnoses is to be avoided.  Id; see also Esteban v. Brown, 6 Vet. App. 259 (1994).



(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for major depressive disorder, as secondary to service-connected anxiety disorder not otherwise specified, with schizoaffective disorder-bipolar type, is granted, subject to the governing criteria applicable to the payment of monetary benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


